Filed 8/17/20
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION SEVEN


THE PEOPLE,                         B295923

       Plaintiff and Respondent,    (Los Angeles County
                                    Super. Ct. No. OSJ2037)
       v.

THE NORTH RIVER
INSURANCE CO., et al.,

       Defendants and Appellants.




      APPEAL from an order of the Superior Court of
Los Angeles County, Suzette Clover, Kerry Bensinger, Dorothy
Kim and Maame Frimpong, Judges. Affirmed.
      Jefferson T. Stamp for Defendants and Appellants
The North River Insurance Company and Bad Boys Bail Bonds.
      Mary C. Wickham, County Counsel, Adrian G. Gragas,
Assistant County Counsel and Michael J. Gordon, Deputy County
Counsel, for Plaintiff and Respondent.
                        __________________
                                               1
       Penal Code section 1306, subdivision (a), requires “the
court which has declared the forfeiture” of the bail bond to enter
summary judgment against the bondsman if the defendant has
failed to appear within the statutory appearance period. The
North River Insurance Company and its bail agent Bad Boys Bail
Bonds (collectively the North River parties) moved in superior
court to set aside the summary judgment against them as void
because it was entered by a different superior court judge from
the one who had declared the forfeiture. The court denied the
                   2
motion. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
      On April 14, 2016 the North River parties posted a $20,000
bail bond for the release of Raheim Watts. On May 26, 2016
Watts failed to appear at his scheduled arraignment, and the
court (Judge Suzette Clover) ordered bail forfeited.
      On June 3, 2016 the clerk of the court mailed the North
River parties the notice of forfeiture, advising them their
contractual obligation to pay the bond would become absolute on
the 186th day following the date of the mailing of the notice
unless forfeiture was set aside and the bond reinstated.
      On December 30, 2016 the court (Judge Dorothy Kim)
granted the North River parties’ request for an extension of the
appearance period to June 28, 2017.



1
      Statutory references are to this code.
2
      An order denying a motion to set aside a summary
judgment entered against a surety is an appealable order.
(County of Los Angeles v. Financial Casualty & Surety, Inc.
(2018) 5 Cal. 5th 309, 314.)



                                 2
      On August 4, 2017, after Watts failed to appear during the
extended appearance period, the court (Judge Kim) entered
summary judgment on the forfeited bond in accordance with the
terms of the bond. Notice was mailed to the North River parties.
      On September 25, 2018 the North River parties timely filed
a motion to set aside the summary judgment, arguing, as a
matter of statutory interpretation and due process, summary
judgment must be entered by the same bench officer who
declared the forfeiture unless he or she is unavailable. Because
there was no indication Judge Clover was unavailable when
Judge Kim entered summary judgment, the North River parties
argued, summary judgment was void.
      The court (Judge Maame Frimpong) denied the motion.
The North River parties filed a timely notice of appeal.
                            DISCUSSION
       1. Governing Law and Standard of Review
       A bail bond “‘“is a contract between the surety and the
government whereby the surety acts as a guarantor of the
defendant’s appearance in court under the risk of forfeiture of the
bond.”’” (People v. Financial Casualty & Surety, Inc. (2016)
2 Cal. 5th 35, 42.) When a person for whom a bail bond has been
posted and against whom a criminal complaint has been filed
fails without sufficient excuse to appear as required, the court
must declare the bail forfeited. (§ 1305, subd. (a); see County of
Los Angeles v. Financial Casualty & Surety, Inc. (2018) 5 Cal. 5th
309, 312; People v. American Contractors Indemnity Co. (2004)
33 Cal. 4th 653, 657.)
       Once forfeiture is declared, the surety that posted the bond
has a period of 180 days (plus five days for mailing) after the
clerk of the court mails a notice of forfeiture to move to vacate



                                 3
forfeiture and exonerate the bond. (§ 1305, subd. (c)(1); People v.
American Contractors Indemnity Co., supra, 33 Cal.4th at p. 657.)
Upon a showing of good cause, the court may extend this
appearance period by no more than 180 days from the date the
trial court orders the extension. (§ 1305.4; People v. Financial
Casualty & Surety, Inc., supra, 2 Cal.5th at p. 44.) If the
forfeiture has not been set aside by the end of the appearance
period, inclusive of any extension, “the court which has declared
the forfeiture shall enter a summary judgment against each
bondsman named in the bond in the amount for which the
bondsman is bound.” (§ 1306, subd. (a).)
       The superior court’s order granting or denying a motion to
vacate the forfeiture of a bail bond is ordinarily reviewed for an
abuse of discretion. (People v. The North River Ins. Co. (2018)
31 Cal. App. 5th 797, 804.) However, when, as here, the facts are
undisputed and the matter raised is a question of statutory
construction, our review is de novo. (County of Los Angeles v.
Financial Casualty & Surety, Inc., supra, 5 Cal.5th at p. 314;
The North River Ins. Co., at p. 659.) We must strictly construe
the applicable forfeiture statutes in favor of the surety to avoid
the “harsh results” of forfeiture. (People v. International Fidelity
Ins. Co. (2018) 20 Cal. App. 5th 345, 354; The North River Ins. Co.,
at p. 804.)
       2. The Court Did Not Err in Denying the North River
          Parties’ Motion To Set Aside the Summary Judgment
       “Our primary task ‘in interpreting a statute is to determine
the Legislature’s intent, giving effect to the law’s purpose.
[Citation.] We consider first the words of a statute as the most
reliable indicator of legislative intent.’” (California Building
Industry Assn. v. State Water Resources Control Bd. (2018)
4 Cal. 5th 1032, 1041.) “‘“We interpret relevant terms in light of


                                 4
their ordinary meaning, while also taking account of any related
provisions and the overall structure of the statutory scheme to
determine what interpretation best advances the Legislature’s
underlying purpose.”’ [Citation.] ‘If we find the statutory
language ambiguous or subject to more than one interpretation,
we may look to extrinsic aids, including legislative history or
purpose, to inform our views.’” (In re A.N. (2020) 9 Cal. 5th 343,
351-352; accord, Los Angeles County Bd. of Supervisors v.
Superior Court (2016) 2 Cal. 5th 282, 293.)
       Section 1306, subdivision (a), requires “the court which has
declared the forfeiture” to enter the summary judgment against
the surety when the appearance time has expired and no motion
to vacate forfeiture is pending. The statute refers to “court,” not
“judge” or “bench officer.” A court is a single entity consisting of
multiple judges or bench officers. (See Cal. Const., art. VI, § 4
[“[i]n each county there is a superior court of one or more
judges”]; People v. Konow (2004) 32 Cal. 4th 995, 1018
[“‘jurisdiction is vested by the Constitution in the court and not in
any particular judge or department thereof; and that whether
sitting separately or together, the judges hold but one and the
same court’”]; B.F. v. Superior Court (2012) 207 Cal. App. 4th 621,
628 [same]; see also In re Alberto (2002) 102 Cal. App. 4th 421, 428
[“‘[t]he Superior Court of Los Angeles County, though comprised
of a number of judges, is a single court’”].)
       The North River parties contend the term “court” is
ambiguous, insisting “court” and “judge” are often used
interchangeably. (See Mabee v. Nurseryland Garden Centers,
Inc. (1979) 88 Cal. App. 3d 420, 424 [“[a] legion of cases without
comment equate ‘court’ with the ‘judge’ in interpreting attorney
fee clauses”], fn. omitted; Newby v. Bacon (1922) 58 Cal. App. 337,




                                  5
339 [“the [L]egislature often uses the words ‘court’ and ‘judge’
without discrimination, and such words will be construed as
synonymous whenever it is necessary to carry into effect the
obvious intent of the [L]egislature”].) This ambiguity in
section 1306, subdivision (a), they continue, is resolved by
standard principles of statutory construction requiring every
word of the statute be given meaning. (See People v. Valencia
(2017) 3 Cal. 5th 347, 357 [we “must ‘accord[] significance, if
possible, to every word, phrase and sentence in pursuance of the
legislative purpose’ and have warned that ‘[a] construction
making some words surplusage is to be avoided’”].) Had the
Legislature intended to permit any judge to enter summary
judgment, they argue, it would have used the indefinite article
“a” to modify court rather than the definitive article “the.”
(See Honchariw v. County of Stanislaus (2013) 218 Cal. App. 4th
1019, 1034 [“[t]he Legislature’s use of the definitive article ‘the’ is
significant because the definitive article ‘the’ refers to a specific
person or thing”].) Likewise, they assert, if any judge could enter
summary judgment, the phrase “the court that declared the
forfeiture” would be surplusage.
       The North River parties’ argument misses the mark.
Section 1306 plainly requires the court that declared the
forfeiture to enter the summary judgment. However, that
language does not state, and does not mean, the same judge of
the court must enter both orders. As discussed, it is the court
that has jurisdiction of the matter, not a particular judge.
(See People v. Osslo (1958) 50 Cal. 2d 75, 104 [“[a]n individual
judge (as distinguished from a court) is not empowered to retain
jurisdiction of a cause[;] [t]he cause is before the court, not the




                                   6
individual judge of that court”]; People v. Madrigal (1995)
37 Cal. App. 4th 791, 796 [same].)
       The legislative history of section 1306, subdivision (a),
reinforces our conclusion. Originally enacted in 1872,
section 1306 was rewritten by the Legislature in 1927, at a time
when state courts included justice and municipal courts, to
provide, “When any bond is forfeited, if the court which has
declared the same forfeited has civil jurisdiction to render
judgment in an action arising upon a contract of similar nature
and amount ninety days after such forfeiture, if the same has not
been set aside, it shall enter summary judgment against each
bondsman named in such bond . . . .” (Stats. 1927, ch. 734, § 1,
p. 1385.) If “the court declaring such forfeiture has not
jurisdiction to give judgment in an action arising upon a contract
of similar nature and amount,” the district attorney must file the
bond and certified copy of the forfeiture “in a court having
jurisdiction to render judgment in [the] action”; and “[t]he court
in which said bond and certified copy of forfeiture shall be so filed
shall forthwith enter a summary judgment . . . in the amount for
which said bondsman shall have bound himself.” (Ibid.) In other
words, the court that declared the forfeiture was then authorized
to enter summary judgment only if, as determined by the amount
of the bond, it had subject matter jurisdiction to do so. If not, the
matter had to be filed in the proper jurisdiction.
       The statute was amended several times over the following
decades. As pertinent here, in 1977 the Legislature again
amended section 1306, subdivision (a), specifically to eliminate
the administrative difficulties related to transferring a matter to
another court for entry of summary judgment when the first
court lacked jurisdiction to enter the summary judgment. As




                                  7
then amended, section 1306, subdivision (a), expressly authorized
the court that declared the forfeiture to enter summary judgment
regardless of the amount of the bond: When any bond is forfeited
and the period of time specified in Section 1305 has elapsed
without the forfeiture having been set aside, the court which has
declared the forfeiture, regardless of the amount of the bail, shall
enter a summary judgment against each bondsman named in the
bond . . . .” (Stats. 1977, ch. 889, § 3.5, p. 2662; see Legis.
Counsel’s Dig., Sen. Bill No. 1107 (1977-1978 Reg. Sess., as
introduced Apr. 20, 1977) [“Existing law provides that where a
criminal defendant released from custody on bail by a municipal
or justice court fails to appear before such court, the proceeding
to declare forfeiture of bail must be transferred to superior court
whenever the amount of bail exceeds $5,000. [¶] This bill would
grant a municipal or justice court jurisdiction to declare a
forfeiture of bail in such situation regardless of the amount of
bail”].)
       In 2012 the Legislature again revised section 1306,
subdivision (a), to its current form, by deleting the phrase
“regardless of the amount of the bail” in the first sentence as
unnecessary in light of trial court unification. (Stats. 2012,
ch. 470, § 50, p. 50; see Cal. Law Revision Com. com., 51 West’s
Ann. Pen. Code (2020 supp.) foll. § 1306, p. 187 [“Subdivision (a)
of Section 1306 is amended to delete language that is obsolete
due to trial court unification. Before unification, it was necessary
to make clear that a municipal court was authorized to enter
summary judgment on a bail forfeiture even though the amount
of bail exceeded the jurisdictional limit of the municipal court”].)
       As these iterations of section 1306 demonstrate, the
Legislature’s concern was with the jurisdiction of the forfeiture




                                 8
court to enter summary judgment, not with the identity of the
particular bench officer making that decision. It is undisputed
the same court that declared the forfeiture in the case at bar (the
Los Angeles Superior Court) entered summary judgment.
Accordingly, the statutory mandate was satisfied.
       As an alternative to their unsuccessful argument based on
the language of section 1306, the North River parties insist that
requiring the same bench officer who declared the forfeiture to
enter summary judgment is a matter of due process. (See People
v. Buza (2018) 4 Cal. 5th 658, 682 [“a statute will be interpreted
to avoid serious constitutional questions if such an interpretation
is fairly possible”]; see also National Asian American Coalition v.
Newsom (2019) 33 Cal. App. 5th 993, 1014 [“‘[w]hen faced with a
statute reasonably susceptible of two or more interpretations, of
which at least one raises constitutional questions, we should
construe it in a manner that avoids any doubt about its
validity’”].) They argue only the judge who heard the evidence of
forfeiture has knowledge of the facts and evidence necessary to
enter summary judgment. (See generally Phillips v. Phillips
(1953) 41 Cal. 2d 869, 874 [until judgment is entered,
announcement of judgment is ineffectual; court may change its
mind and make different findings of fact and conclusions of law];
Heenan v. Sobati (2002) 96 Cal. App. 4th 995, 1005 [recognizing
the importance of having “‘“the judge who hears the evidence . . .
decide the case”’”].)
       The North River parties’ argument misapprehends the
nature of summary judgment in the bail context. Summary
judgment following a declaration of forfeiture is a consent
judgment entered without a hearing pursuant to the terms of the
bail bond. (People v. American Contractors Indemnity Co. (2015)




                                 9
238 Cal. App. 4th 1041, 1047 [“summary judgment in a bail
forfeiture is a consent judgment entered without a hearing and
the proceedings are not adversarial”]; County of Los Angeles v.
Amwest Ins. Co. (1983) 147 Cal. App. 3d 961, 967.) Once forfeiture
has been declared, the surety that posted the bond has a
statutory appearance period in which to move to vacate the
forfeiture. (People v. American Contractors Indemnity, supra,
33 Cal.4th at p. 657.) If the forfeiture has not been vacated at the
end of the appearance period, the court has no choice but to enter
summary judgment in accordance with the terms stated in the
bond. (§ 1306, subd. (a); County of Los Angeles v. Williamsburg
National Ins. Co. (2015) 235 Cal. App. 4th 944, 954 [“[a]fter the
exoneration [appearance] period expires—and no timely filed
motion to vacate forfeiture or extend the exoneration period is
pending—the court lacks jurisdiction to do anything but enter
summary judgment”].)
       Here, the record before Judge Kim reflected the earlier
declaration of forfeiture, the expiration of the appearance period
during which forfeiture could be vacated and the absence of a
pending motion to vacate forfeiture. With that information,
Judge Kim was required to enter summary judgment in
accordance with the bond’s terms. There was no due process
violation. (See County of Los Angeles v. Amwest Surety Ins. Co.,
supra, 147 Cal.App.3d at p. 967 [statutory procedure requiring
entry of summary judgment in accordance with terms of bond
satisfies due process; statutory scheme authorizes entry of
summary judgment only after notice and opportunity to move to
vacate forfeiture].)
       The North River parties’ reliance on People v. Frontier
Pacific Ins. Co. (2000) 83 Cal. App. 4th 1289, 1295 (Frontier) is




                                10
misplaced. In Frontier the court of appeal held the summary
judgment against a surety was void because it was signed by the
court clerk, not the judge. Because section 1306, subdivision (a),
explicitly authorized the court to enter summary judgment, the
Frontier court held, that judicial function could not be performed
by the court’s clerk. (See id. at p. 1294 [“[t]he rendition of
judgment is not a ministerial act which may be delegated to the
clerk”].) In the case at bar, in contrast, summary judgment was
signed by Judge Kim as required by section 1306. The North
River parties’ bare assertion that the court clerk “rendered” the
summary judgment is baseless. (People v. Allegheny Casualty Co.
(2007) 41 Cal. 4th 704, 715 [“the general rule is that, faced with a
silent record, an appellate court will presume that the trial court
performed its duty and acted in the lawful exercise of its
jurisdiction”]; see generally Jameson v. Desta (2018) 5 Cal. 5th
594, 608-609 [“it is a fundamental principle of appellate
procedure that a trial court judgment is ordinarily presumed to
be correct and the burden is on an appellant to demonstrate, on
the basis of the record presented to the appellate court, that the
trial court committed an error that justifies reversal of the
judgment”].)
                         DISPOSITION
      The order denying the North River parties’ motion to
vacate summary judgment and exonerate the bond is affirmed.
The People are to recover their costs on appeal.

                                     PERLUSS, P. J.
      We concur:

            SEGAL, J.                FEUER, J.



                                11